 

Nihil Obstat: ]ererniah ]. O’Sullivan, D.D.
Censor Deputatus
Imprimatur: *l‘ Cornelius

Ep. Corgagiensis et Ap. Adm. Rossrensis
7 October, 1954

Gmndrz'ss pier Kat/ao/isc/J€n Dogm¢zti/e by Dr. Ludwig Ott, first published in
1952 by Verlag Herder, Freiburg, Germany. All rights reserved.

Translation by Dr. Patricl< Lynch, edited by ]ames Canon Bastible, D.D, for
l\/Iercier Press Lirnited, Corl<, lreland. First published in 1955 by Mercier
Press and in the USA by B. Herder Book Company, St. Louis, MO. All
rights reserved

First published by TAN Books in 1974 Reprinted by TAN as successor-in-
interest to B. Herder Bool< Cornpany and in accordance With 104A(d)(3) Of
Title 17 Of the US Code.

ISBN: 978-0-89555-805-3

Printed and bound in the United States OFAmerica.

TAN BOOl<s
Charlotte, North Carolina
\W’»'”\\'.TANBOOl<S.COm

1974

 

 

 

Case 3:16-cV-00695-FDW-DCK Document 94-27 Filed 11/14/18 Page 1 of 1

